Title: To George Washington from Lewis Pintard, 16 December 1780
From: Pintard, Lewis
To: Washington, George


                        
                            Sir
                            Baskenridge 16th Decr 1780.
                        
                        Since my last of the 6th Inst. I have received Your Excellency’s favor of the 9th and have been giving the
                            Subject thereof the most serious Consideration—Nothing short of the most thorough Conviction that my longer Stay in New
                            York could be neither advantagious or Honorable to my Country or myself, would have led me to sacrifice my whole Fortune
                            in that City for the Present, or to have left my fellow Citizens in Captivity, to suffer for want of proper attention—From
                            the best information I can get from my Family & Friends I am well convinced that I could not return to my late
                            Charge without great Personal Danger, unless I would submit to measures which I could never reconcile either to my own
                            feelings or the Interest of my Country—Nothing has raised this personal aversion To be checkedto me,
                            but a strict attention to the distresses of the Prisoners and an honest attachment to the welfare of my Country, as I have
                            religiously avoided every appearance of real offence to the Enemy on every Occasion whatever I most cordially wish for my
                            own Interest, as well as that of my Country, I could return with Propriety, as I have no Expectations here but that of
                            spending what little property my Family has brought out with them—I could wish Your Excellency was fully possessed with
                            the absolute necessity of sending in a Person of Character, Estate & strictest Integrity—The Enemy does not regard
                            any Person who is not of estimation with their own People, a Man ought to be above the danger of temptation in Money
                            Matters, and it will require the best Principles to prevent the Effect of the Maneuvres with which
                            they try every Person with whom they have to do—the gentn You mention I do not think would Answer for many reasons some
                            of which I do not chuse to mention—it is necessary the Commissary there should understand Mercantile Business or he will
                            be Cheated out of 2/3ds of his Expenditures—He should be a Citizen of some of the States & at all times subject to
                            the recall & the Justice of Congress or You can put no Confidence in him—I know of but one Man I could heartily
                            recommend that is Mr John Franklin now at Philada lately Banished from New York, this could be no Objection as they intend
                            to send a Men here under the like Circumstances—If he could not be had, I am told Mr Abraham Brashier is out of Business
                            and would Accept of it—His Character I am informed is unexceptionable as a Whig, but I dare say Your Excellency is better
                            acquainted with him than I can be since this dispute. I have the Honor to be with great Respect & Regard Your
                            Excellencys most Obedient Humble Servant
                        
                            Lewis Pintard
                        
                    